I am honoured by the opportunity to speak before the
General Assembly at its fifty-ninth session on behalf of
the people of my Pacific island nation, the Federated
States of Micronesia, and on behalf of our President,
Joseph J. Urusemal.
Allow me to extend my congratulations to you,
Mr. President, on your well-deserved election to this
high office. I would also like to recognize Mr. Julian
Robert Hunte of Saint Lucia for his distinguished
service as president of the General Assembly at its
fifty-eighth session.
Sadly, there have been so many recent disasters in
which innocent lives have been lost that time does not
permit me to mention them all. Whenever we learn of
human suffering brought about by the forces of nature —
whether by earthquake, storms or otherwise — our
hearts go out to the victims. As Pacific islanders, my
people feel a special sympathy for the victims of the
recent typhoons and hurricanes in Haiti, Grenada,
Jamaica, Cuba, the Cayman Islands, the Bahamas,
Florida and in Japan and China, as well as in our own
country and elsewhere in the Pacific, such as in Guam,
the Mariana Islands and in Niue. It does not take a
scientist to see that such storms are now occurring with
increasing frequency and devastating intensity.
We must also express our great sadness over the
continuing loss of life at the hands of terrorists, and we
condemn in the strongest terms all those who wrongly
think their causes are advanced by such misguided
acts. All human life is precious, but the recent terrorist
atrocity committed against schoolchildren in Beslan,
Russia, was particularly vile. The world must speak out
with one voice in utter contempt of those who were
responsible.
I regret to say that, in addition to working to
defeat terrorism, this body must also find more
effective means of combating genocide that is
sponsored or tolerated by a Government. There must be
no refuge for those who would deny entire populations
the basic right of existence.
It is obvious today that expressions of
condemnation and even multilateral treaties do not
deter such people. As our technology provides even
more effective and readily available means of mass
destruction, the bright promise of the coming years
could be overwhelmed by an unthinkable nightmare.
The people of the Federated States of Micronesia
know that even we, the inhabitants of a remote island
nation, do not have the luxury of remoteness from the
threats posed by such crimes against humanity. These
2

are threats to which all are exposed and from which all
are at risk. Though our numbers are relatively small,
many of our finest young citizens are standing today
with others on the front lines against tyranny and
oppression. We will not shirk our commitment, but, if
there is any hope of making such crimes a thing of the
past, that commitment cannot be conditional or
selective. It must be universal.
Even if we summon up the will to act collectively
to put down the darker side of human nature through
collective action, we must work much harder on a
global scale to move towards eliminating the
conditions that provide fertile ground for the sponsors
of terrorism and genocide. These include conditions of
poverty, hunger and inadequate access to clean water,
sanitation, health care and education. All those
conditions, of course, are familiar to students of the
United Nations Charter. Thanks in no small part to the
work of the Organization, statisticians are able to
identify significant, even dramatic, progress over the
past 60 years, and those trends can be expected to
continue as we dedicate ourselves to the attainment of
the Millennium Development Goals.
But trends do not mean much to the children who
will die of starvation today, tomorrow and the day after
tomorrow. Growth in gross domestic product is of little
comfort to the man desperately trying to support a
family on less than $1 a day, who sees no hope of
improving his situation. The world — acting through
this and other bodies, in addition to providing direct
assistance — must redouble its efforts, because there is
still a long way to go, and this planet of ours becomes
more dangerous every day.
As if what I have just mentioned were not
challenging enough, we also now know that the global
community faces a wide variety of complex tasks in
protecting the planet from environmental catastrophe.
We humans, sitting at the top of the genetic ladder,
have the capacity to foul the nest of Creation, and most
agree that that is happening to one degree or another.
One thing is clear: we are the only ones who can do
something about it. Considerable costs will be
involved, and not just in funds. Some say that the
industrialized world must change its deeply ingrained
patterns of energy consumption and make other
adjustments. Others say that the developing world must
switch to more sustainable development approaches, at
a higher initial cost.
Can the nations of the world afford the price tag
of achieving all those things? The economic
indications are that we can; it is a question of will,
determination and perseverance. There is no lack of
wealth in this world. By just about any measurement,
people in the industrialized world today enjoy a far
higher standard of living than has ever been known
before. Many developing countries are not far behind.
But, when it comes to actually taking the steps
necessary to overcome the dilemmas I have mentioned,
we confront the real challenge: to determine the wisest
allocation of our resources and to act accordingly, in
the spirit of the eight Millennium Development Goals.
It does not take a great deal of wisdom to
conclude that mankind must continue to place high
priority on the eradication of poverty and hunger.
Likewise, the need for prudence in protecting our
earthly environment and its resources is increasingly
obvious. But allocating our resources properly,
identifying the correct timing, and acting so as to attain
those goals will require virtually every scientific,
economic, political and ethical capacity that we can
summon.
The process must involve an even-handed
approach, without room for guilt, blame or jealousy.
While there is a real need for action, there is no need
for panic. The planet can still be saved, and the social
conditions for despair can be overcome. We must,
however, all play our respective roles with
commitment, compassion and in accordance with an
equitable division of responsibility. Let us put aside the
finger-pointing and the tyranny of self-interest, and let
us set about the task.
There are several issues of concern to my country
regarding which I would like, briefly, to be more
specific.
First, Micronesia looks forward to the convening
of the International Meeting, in January 2005 in
Mauritius, which will conduct the critical 10-year
review of the Barbados Programme of Action, focusing
on the particular needs and vulnerabilities of the small
island developing States as they pursue sustainable
development. During the past 10 years, we have seen
progress in implementing the Programme of Action,
with the close involvement and support of the
Secretariat. However, that progress needs to be
accelerated. The International Meeting will enable us
to identify and make essential course corrections.
3

Naturally, over the past 10 years, we have also seen the
emergence of new challenges and issues that were not
originally addressed. Now these can also be
considered. Overall, the outcomes of the International
Meeting should be target-oriented so that progress in
implementing the Programme of Action can be tracked
and measured.
Of course, the International Meeting will be
successful only if the representatives of island States
are able to attend. Micronesia thus calls upon the donor
community to provide generous support to the trust
fund so that island States may be adequately
represented at the Meeting. In that regard, I must
acknowledge and express appreciation to those
countries that have already contributed. Developing-
country partners and developed countries should also
make every effort to be represented at the highest
possible political level to ensure that the International
Meeting receives the political support it needs for the
effective implementation of its outcomes.
Perhaps foremost among the vulnerabilities of
Micronesia — together with other members of the
Alliance of Small Island States (AOSIS) — is our
extreme exposure to the adverse effects of global
climate change. For more than a decade now, we have
been vocal in this body and elsewhere on virtually
every aspect of climate change. One aspect of that
issue is a source of increasing concern to me as the
debate evolves beyond whether climate change is real
to what should be done about it, and that aspect has to
do with environmental ethics.
In Micronesia, as in most island States, our
people have a tradition of living in harmony with
nature. Consequently, our ecological “footprint” has
been small. While we who live on islands can and need
to do more to curb unsustainable practices, it is clear
that we have contributed little to the climate crisis and
that we can contribute little to its solution. Yet we are
among the first to be affected and even face possible
extinction.
For the populations of low-lying small islands,
however, practical options are few. Land is in short
supply on islands in the best of times, and that land has
long been taken. Contrary to the romantic fantasy,
there are no desert islands available; island populations
already tend to be concentrated. Previous efforts to
relocate island populations have brought suffering and
cultural losses to the people concerned. To those of us
facing the prospect of cultural eradication, the
unabated advancement of already-inflated lifestyles in
the industrialized world does not seem a “greater
good”. We continue to support the call of AOSIS for
immediate implementation of the Kyoto Protocol.
Export and licensing income from the bounty of
Micronesia’s waters and its vast exclusive economic
zone is by far the greatest contribution to the nation’s
budget, next to foreign assistance. Fisheries are also a
vital resource of virtually every Pacific island country.
A cooperative approach on the part of coastal States
and distant-water fishing nations in the sustainable
conservation and management of those resources is
essential, since we now know that they are not
inexhaustible.
Thus, Micronesia welcomes the entry into force
of the Convention on the Conservation and
Management of Highly Migratory Fish Stocks in the
Central and Western Pacific Ocean, established
pursuant to the United Nations Convention on the Law
of the Sea. We call upon all States and entities that
have participated in the process of establishing the
Conservation and Management Convention to assign
high priority to cooperating fully in the implementation
of its provisions.
I would like to put on record my country’s
growing concern over the practice of deep-sea
trawling. The region of the Pacific contains literally
thousands of seamounts, which scientists are finding to
be extremely rich in biodiversity and which hold great
potential value for future generations. Yet, short-
sightedly, too many are dragging trawl nets over these
deep-ocean areas, unknowing and uncaring as to the
damage they are causing to the seabed below.
There is an urgent need for an improved and
coordinated scientific focus on identifying and
managing risk to biodiversity and the environment in
the deep oceans. We need to broaden our presently
inadequate knowledge about these unique ocean
habitats and ensure that they are managed in a
sustainable way. Meanwhile, given the risk posed by
present practices, we urge the international community
to impose and observe a moratorium on deep sea
trawling.
Despite the extension in 2001 of the time frame
set by the parties to the United Nations Convention on
the Law of the Sea for a delimitation of the continental
shelf, Micronesia and many small island developing
4

States face continuing difficulties in meeting our
obligations in this regard. The problem is a lack of
financial resources and the scientific and technical
expertise needed to acquire and collate the highly
complex scientific data. Without targeted assistance
from the donor community, countries like Micronesia
will find it extremely difficult to make the required
submission on the limits of the continental shelf, even
within the extended time frame.
As neighbours and fellow islanders, we are
saddened by the inability of the people of the Republic
of the Marshall Islands, after almost 50 years, to secure
full compensation for the death, sickness and
destruction they suffered as a consequence of nuclear
weapons testing. Recently declassified documents
make it clear that the original settlements were not
based on the full story of what happened to the
Marshallese people as well as other peoples of the
former Trust Territory. We join other Members in
calling upon the United States to meet its responsibility
in full.
This year, Micronesia wishes to again express its
support for United Nations reforms, particularly for the
reform of the Security Council and the inclusion of our
neighbour, Japan, among its permanent members. We
are increasingly concerned over the seeming lack of
progress on this critical matter.
My final topic is security in the region of the
Pacific. Our President shared with leaders at the
recently-concluded annual meeting of the Pacific
Islands Forum in Apia, Samoa, a common concern that
amidst all the current attention to global security
issues, the nations of the Pacific islands are being left
largely to their own devices in dealing with threats
related to organized crime and terrorism. We are
working hard to address our vulnerabilities in these
areas, but I would like to simply note here that the rest
of the world, especially the North, is not serving its
own best interests by giving short shrift to the
possibilities for criminal and terrorist exploitation that
are presented by our vast region. Over and above other
traditional official development assistance, we need a
range of targeted assistance in our region.
Once again, it has been our most valued
opportunity to appear and address the General
Assembly. The need for this Organization has never
been stronger, and as each year goes by, it seems that
the significance and relevance of our Charter increases.
In these difficult times, we in Micronesia choose not to
lose heart, but rather to take heart that we, the nations
of the world gathered here, can together build not just a
better world, but one that is a worthy inheritance for
future generations.